Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on March 19th, 2021.  Claims 1 to 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 uses the term “and/or”, which renders the claim indefinite due to the inability to determine which of the listed elements are limiting.  For the purposes of examination, the Examiner interprets “and/or” as “or”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of avoiding narrow streets. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1 to 20 are to a machine and claim 12 is to a process.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims cite an abstract idea, specifically the mental process of avoiding narrow streets and other difficult-to-drive areas.  The claims involve evaluation and judgement (“judge whether the first vehicle can traverse a target node…” and “change the travel route…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are a “controller”, a “vehicle”, and a step that “output[s] a travel route…”.  Controllers and vehicles are well-understood, conventional, and routine elements in vehicle controls and navigation.  Outputting as described in the claim amounts to mere data output, and as such is a form of insignificant extra-solution activity as discussed in MPEP § 2106.05(g).  As such, the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no significant additional elements at all.
This analysis does not change for the dependent claims, since the dependent claims only modify aspects of the mental process steps themselves, or in the case of claim 11, merely add the well-understood, conventional, and routine elements of a “server” and a “terminal apparatus”.  Therefore, the analysis does not change for any of the dependent claims.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 2, 12 to 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 2011235847 A), hereinafter known as Ueda, in view of Tsurumaki et al. (JP 2007285998 A), hereinafter known as Tsurumaki.
Regarding claim 1, Ueda teaches an information processing apparatus comprising a controller configured to:
output a travel route determined based on a departure point and a destination of a first vehicle in a road network including road nodes and road links; (Ueda, ¶[0018], J-PlatPat translation, "The route search unit 111 executes a route search process, which is a process of searching for an optimum route from a current location of the vehicle to a destination set by the user.  When a destination is set by a user, a route searching part 111 performs route calculation to a destination as a starting point of a current position detected by a current position detecting device 170 on the basis of a predetermined algorithm. For example, route calculation is performed by an algorithm for calculating a route such that a travel time (sum of link travel times) between a departure point and a destination is minimized. The route (hereinafter referred to as "recommended route") obtained by the route search processing described above is displayed on a screen in distinction from other roads by changing a display form, e.g., a display color. Thus, the user can recognize the recommended route on the map screen."; and Ueda, ¶[0016], J-PlatPat translation, "The map data 131 includes map display data, route search data, and the like. The map display data and the route search data include link information and node information of roads stored in the map data. As is well known, a link is a minimum unit representing a section of a road in map data, and each road includes a plurality of links. Each of the links has its coordinates and its shape by a node having position information (coordinate information) and a shape interpolation point.")
judge whether the first vehicle can traverse a target node, which is a road node among the road nodes included in the travel route, based on dimensional information for the first vehicle, a road width of an entry link entering the target node, and a road width of an exit link exiting from the target node; and (Ueda, abstract, J-PlatPat translation, "PROBLEM TO BE SOLVED: To provide an on-vehicle navigation device which automatically starts display of a projected image when it is necessary.  [¶] SOLUTION: This on-vehicle navigation device 100 includes: a group of cameras 180 for photographing the periphery of one's own vehicle and for outputting an image signal; a narrow road detecting section 113 for detecting that a road width possible to travel for the one's own vehicle is a predetermined width or less; a difficult road determining section 114 for determining whether a road is difficult for the one's own vehicle to travel or not based on the detection; and a projected image display section 117 for displaying projected images based on the image signal in response to the determination that it is difficult to travel by the difficult road determining section 114."; (Ueda, ¶[0017], J-PlatPat translation, "The link information includes road width information, gradient information, and a single slope (bank angle) information indicated by each link, and information on travel time (hereinafter, referred to as "link travel time") of each link.  The map display data includes map data of a plurality of scales from a wide area to a detail. When displaying a map on the display device 140, the control circuit 110 can change the scale of the display map according to the user's request. Note that, in the present invention, a single slope refers to an inclination of a road in a transverse direction (width direction). As an example of a single gradient, there is a case in which a road surface is inclined inside a curve in order to cancel the influence of a centrifugal force on a curved section of a road."; Ueda, ¶[0024], J-PlatPat translation, "The bottleneck detection unit 113 detects that the road width on which the vehicle can travel is equal to or smaller than a predetermined width on a road on which the vehicle travels.  Specifically, a road on which the vehicle is running is first identified from the current position detected by the current position detection device 170. Next, by referring to the map data 131, link information of the link corresponding to the road is acquired. Then, by comparing the width information included in the link information with a predetermined width, it is detected that the road width on which the vehicle can travel is equal to or smaller than a predetermined width."; and Ueda, ¶[0056], J-PlatPat translation, "The bottleneck detecting unit 113 may detect that the width of the vehicle that is not the road width of the road but that is not the road width is equal to or less than a predetermined width. For example, it is determined whether or not the travelable width is equal to or smaller than a predetermined width in consideration of the fact that, in a case where a road width is smaller than a road width, a road width becomes narrower by an amount corresponding to a vehicle width of an oncoming vehicle when a vehicle travels in an oncoming vehicle. Note that the vehicle width of an oncoming vehicle and an oncoming vehicle can be detected by the camera group 180, the known image processing, the detection by the sensor, and the inter-vehicle communication by the telematics.")
Ueda does not teach the changing the travel route limitation, but Tsurumaki teaches the following: change the travel route when it is judged that the first vehicle cannot traverse the target node.  (Tsurumaki, abstract, J-PlatPat translation, "PROBLEM TO BE SOLVED: To provide a navigation apparatus and a method of producing an alternative route that can surely avoid congestion and can set alternative routes for avoiding a route that the user does not desire, such as narrow streets.  [¶] SOLUTION: A congestion section prediction section 20a utilizes congestion information received by a beacon transceiver 15, to predict the expansion and contraction of a congestion section. An alternative route search section 20b searches for a route with an intersection, which is on the side of the estimated congestion section and meets desired conditions that are preset at a setting information storage section 18, as an alternative start intersection. As the desired conditions related to the alternative start intersection, a condition where the intersection is not connected to the narrow street is set, thus preventing the creation of an alternative route that starts making a detour from the intersection connected to the narrow street and passes through the narrow street."; Tsurumaki, ¶[0066], J-PlatPat translation, "Further, in the present embodiment, since a route which starts to detour from an intersection satisfying a desired condition is searched, it is possible to provide a detour route which avoids a narrow street in a residential district or a shopping mall, and a user can safely run on a detour route more safely."; and Tsurumaki, ¶[0070], J-PlatPat translation, "Further, in the above embodiment, a condition for setting a condition for preventing an intersection connected to a narrow street from becoming a detour start intersection is described as a desired condition, but the present invention is not limited thereto. For example, a condition (may be a condition that only the main road is used as a detour route) may be set such that all road links in which the rank belongs to a narrow street are not used as a part of the detour route. In this case, the detour route searching unit 20 b increases all the road links of the narrow street and searches for the detour route.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda with the route changing of Tsurumaki, since changing the route to avoid difficult-to-drive areas could improve the user experience and safety of the trip.
Claims 12 and 20 are substantially similar to claim 1 and are rejected via substantially the same arguments as used for claim 1.
Regarding claim 2, Ueda in view of Tsurumaki discloses the information processing apparatus of claim 1, wherein the controller is configured to judge whether the first vehicle can traverse the target node based further on an angle between a road of the entry link and a road of the exit link at the target node.  (Ueda, ¶[0031], J-PlatPat translation, "Next, a description will be given of contents of the determination performed by the route determination unit 114 when route guidance is performed. When route guidance is performed, a curvature calculation part 115 continuously calculates curvature of a road ahead of a current position of the vehicle by a predetermined distance out of the recommended route. Calculation of the curvature by the curvature calculation unit 115 is performed by a known method based on link information included in the map data 131. When route guidance is performed, the slope calculation unit 116 continuously calculates a slope and a slope of a road ahead of the current position of the vehicle by a predetermined distance from the recommended route. As described above, map data 131 includes road gradient information and half slope information. Calculation of the gradient and the single gradient by the gradient calculation unit 116 is performed by referring to the gradient information and the single gradient information included in the map data 131.  [¶] When route guidance is performed, the hard road determination unit 114 determines whether or not the vehicle is difficult to travel based on the curvature calculated by the curvature calculation unit 115 and the gradient and the single gradient calculated by the gradient calculation unit 116. Specifically, when at least one of the curvature, the slope, and the half slope is equal to or larger than a predetermined value, it is determined that the vehicle is difficult to run. Note that the predetermined value is individually determined for each of the curvature, the gradient, and the half gradient."; and the curvature relates to the road angles when considering the path of the vehicle)
Claim 13 is substantially similar to claim 2 and is rejected via substantially the same arguments.

Claim(s) 3 to 4 and 14 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki as applied to claims 1 and 12 above, and further in view of Nakamura (JP 2010223681 A), hereinafter known as Nakamura.
Regarding claim 3, Ueda in view of Tsurumaki does not teach the particular limitation added in claim 3 but Nakamura teaches the following: the information processing apparatus of claim 1, wherein the controller is configured to judge, based on driving skill information representing a level of driving skill of a driver, whether the first vehicle can traverse the target node when the driver drives the first vehicle.  (Nakamura, abstract, J-PlatPat translation, "PROBLEM TO BE SOLVED: To properly support driving for a driver who is not good at driving in narrow streets, for example, or a driver who is not good at driving in expressways, by determining whether the driving skill of the driver is suitable for the property of a road and searching for a route, on the basis of the determined result.  [¶] SOLUTION: An oncoming vehicle velocity determining section 50 includes a video camera 51 and a radar 52, and recognizes the velocity of the oncoming vehicle. On the basis of the ratio of the recognized oncoming vehicle velocity to own vehicle velocity or behavior information of the vehicle, such as, sudden braking detected on the basis of information provided from a drive control part 80, it is determined whether the driving skill of the driver is suitable for the property of the road during travel. For example, for a driver who is determined as being not suitable for driving in narrow streets, the cost of narrow streets on map data is increased to perform the search for the route with narrow streets which are not to be traveled, as much as possible."; and Nakamura, ¶[0019], J-PlatPat translation, "The route data 11 stores road map information as network information of a node and a link connecting the nodes. The links corresponding to the respective roads and the intersections and the nodes are given, for example, road types such as an expressway, a toll road, a main trunk road, a narrow street, and traffic regulations such as traffic regulations such as right and left turn prohibition, one-way traffic, limit speed and the like, and information such as a multiple … a gradient and a slope of a link length, a wide range of a width and a number of lanes. On the basis of these information, a cost is set for each link and each node. Based on the network information and the cost stored in the route data 11, the control unit 60 performs an optimal route calculation using a well-known Dijkstra method or the like so that the sum of products of the cost is minimized.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki with the driving skill adjustment of Nakamura, since adjusting for the driver’s skill level improves the user experience and can prevent collisions.
Claim 14 is substantially similar to claim 3 and is rejected via substantially the same arguments as used for claim 3.
Regarding claim 4, Ueda in view of Tsurumaki and Nakamura discloses the information processing apparatus of claim 3, wherein the controller is configured to generate the driving skill information based on travel data for the driver traversing the target node, or a different road node from the target node, in the first vehicle.  (Nakamura, ¶[0027], J-PlatPat translation, "The driveability determining unit 61 determines whether or not the nature of the road on which the vehicle is running is suitable for the driving skill of the driver. In other words, it is determined whether or not the driver is traveling on a road having any property. The driving skill of the driver will, of course, vary with the individual. For example, it is difficult to travel on an expressway even if traveling on a narrow road such as a narrow street is difficult. Accordingly, it is necessary for the driveability determining unit 61 to determine which of the roads has the property of the driver."; and Nakamura, ¶[0007] to ¶[0009], J-PlatPat translation, "In order to solve the above problem, according to the navigation device of the 1 aspect of the present invention, the driveability determining means determines whether or not the property of the road is suitable for the driving skill of the driver, and the route searching means searches for a route using a road having a property suitable for the driving skill of the driver determined by the driveability determining means. Thus, it is possible to determine whether or not the nature of the road, such as an expressway, is appropriate for the driver's driving skill.  Therefore, it is possible to provide appropriate driving support for a driver who is difficult to travel on a narrow street having a narrow width and a driver who is hard to run on an expressway.  [¶] According to the 2 aspect of the present invention, the route searching means searches for the route after the road having the property not suitable for the driving skill of the driver determined by the driving aptitude determining means. Thereby, for example, a driver who is reluctant to travel on a narrow road such as a narrow street, a driver who is less likely to travel on an expressway, and an expressway for a driver who is reluctant to travel on an expressway; As a result, it is possible to search for a route which does not use the route as much as possible. For this reason, since the running amount of the road which has a property made poor at a driver is reduced, the operating duty concerning a driver can be made to reduce.  [¶] According to the 3 aspect of the present invention, the driveability determining unit determines whether the property of the road is appropriate for the driving skill of the driver based on the behavior of the vehicle during driving of the driver.  Thus, since the determination can be made based on the behavior of the vehicle in which the driver actually operates, an objective determination can be automatically made, and the driver's drivability can be determined with high reliability.")
Claim 15 is substantially similar to claim 4 and is rejected via substantially the same arguments as used for claim 4.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki as applied to claims 1 and 12 above, and further in view of Shimodaira et al. (JP 2015219155 A), hereinafter known as Shimodaira.
Regarding claim 5, Ueda in view of Tsurumaki does not teach a traversal difficulty as described in claim 5 but Shimodaira teaches the following: the information processing apparatus of claim 1, wherein the controller is configured to judge that the first vehicle cannot traverse the target node when a traversal difficulty representing a degree of difficulty when the first vehicle traverses the target node is equal to or greater than a predetermined degree of difficulty.  (Shimodaira, ¶[0074], J-PlatPat translation, "As described above, in the present embodiment, the setting difficulty level is determined using the driving skill and the relative driving skill of the driver of the target vehicle Ca (step S305-S307,S310,S308,S311 ). Then, run difficulty generates a detour among the road intervals when run difficulty was set up using either of the road intervals which are the setting-out difficulty defined preliminarily (Steps S310-S313). Thus, even if there is a large number of drivers who have no great difference in driving skill, it is possible to provide the driver with information on the detour path having high relative driving skill and high driving difficulty. Further, it is possible to provide the driver with low driving difficulty with low driving difficulty level to a driver who has low relative driving skill.  Therefore, the vehicle C can be distributed to a plurality of detour paths, and traffic congestion can be suppressed more appropriately."; and Shimodaira, ¶[0074], PE2E Search translation, "Thus, in the present embodiment, the setting difficulty level is determined using the driving skill and relative driving skill of the driver of the target vehicle Ca (steps S305 to S307, S310, S308, and S311). Subsequently, a detour is generated using any one of the road sections having a predetermined difficulty level in the travel difficulty level among the road sections in which the travel difficulty level is set (steps S310 to S313).  Therefore, for example, even when there are a large number of drivers who have no great difference in driving skill, it is possible to provide information on a detour with a high degree of driving difficulty to a driver having a high relative driving skill. In addition, it is possible to provide information on a detour having a low travel difficulty to a driver having a low relative driving skill. Therefore, the vehicle C can be distributed to a plurality of detours, and traffic congestion can be more appropriately suppressed."
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki with the difficulty level of Shimodaira, since using a difficulty level allows for a simple way to generalize different kinds of travel difficulty, including measures of street narrowness and driver skill levels, into a single function, which may make the overall method more general and applicable in more situations.
Claim 16 is substantially similar to claim 5 and is rejected via substantially the same arguments as used in claim 5.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki and Shimodaira as applied to claims 5 and 16 above, and further in view of Seto et al. (JP 2005172740 A), hereinafter known as Seto.
Regarding claim 6, Ueda in view of Tsurumaki and Shimodaira does not teach the traversal difficulty being based on the number of turns but Seto teaches the following: the information processing apparatus of claim 5, wherein the controller is configured to set the traversal difficulty based on a number of turning maneuvers required when the first vehicle traverses the target node.  (Seto, claim 3, J-PlatPat translation, "A route complexity evaluating means for evaluating the complexity of the route to the visiting point on the basis of the distance, the shape, the scale, the number of turns, and the number of intersections calculated by the route guidance determining means is provided.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ueda in view of Tsurumaki and Shimodaira with the traversal difficulty based on the number of turns of Seto, since a high number of turns makes traveling more difficult seeing as it increases the complexity of the journey.  Any journey with fewer turns therefore is a less difficult journey, making this combination favor simpler journeys and improving the user experience.
Claim 17 is substantially similar to claim 6 and is rejected via substantially the same arguments as used for claim 6.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki and Shimodaira as applied to claims 5 and 16 above, and further in view of Uchida et al. (JP 2017138710 A), hereinafter known as Uchida.
Regarding claim 7, Ueda in view of Tsurumaki and Shimodaira does not teach the traversal difficulty being based on clearance but Uchida teaches the following: the information processing apparatus of claim 5, wherein the controller is configured to set the traversal difficulty based on a clearance of a trajectory of an outer shape of the first vehicle, or a trajectory traversed by a tire of the first vehicle, relative to an obstacle in a periphery of the target node.  (Uchida, claim 1, J-PlatPat translation, "A first position detecting part for detecting a first position which is a position of the vehicle along the traveling direction ; A 2 position detecting part for detecting a 2 position which is a position of the vehicle along a road width direction in a lane on which a road on which the vehicle is traveling is running ; A position information output unit for determining whether or not a separation distance along the road width direction between the 2 position and a central position or an end position of the traveling lane is within an appropriate range, and outputting information including the first position at a point where the separation distance is determined to be outside a proper range as candidate position information ; A determination unit for determining a travel difficult segment which is a segment in which the vehicle is difficult to travel based on the candidate location information;")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki and Shimodaira with the clearance-based traversal difficulty of Uchida, since travel becomes difficult in tight streets (in all directions, including height and width), so any method that accounts for the clearances properly will improve the user experience by helping avoid any hazardous routes.  Furthermore, the Examiner notes that the infamous “11-foot-8” bridge of Durham, NC provides ample evidence as to why monitoring the clearance levels is important for improving the ease of travel.
Claim 18 is substantially similar to claim 7 and is rejected via substantially the same arguments as used for claim 7.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki and Shimodaira as applied to claims 5 and 16 above, and further in view of Grimm et al. (US 20180004211 A1), hereinafter known as Grimm.
Regarding claim 8, Ueda in view of Tsurumaki and Shimodaira does not teach the traversal difficulty being based on data from a second vehicle but Grimm teaches: the information processing apparatus of claim 5, wherein the controller is configured to set the traversal difficulty based on travel data for a second vehicle, different from the first vehicle, traversing the target node.  (Grimm, ¶[0224], "For instance, if a subject vehicle 10, for which the system is determining a route, is a Chevy Malibu MY 2016, then same-vehicle data relating to route complexity would be received from only Chevy Malibu's made in 2016, or those and any other vehicles determined to have the same relevant characteristics, such as sensors, sensor positioning—which depends on vehicle size (height, etc.)—vehicle dynamics, and select autonomous driving software features.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki and Shimodaira with the second vehicle data of Grimm, since providing additional data can improving modeling efforts by accounting for a wider variety of scenarios in general.
Claim 19 is substantially similar to claim 8 and is rejected via substantially the same arguments as used for claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki and Nakamura as applied to claim 3 above, and further in view of Kurahashi et al. (JP 2019096186 A), hereinafter known as Kurahashi.
Ueda in view of Tsurumaki and Nakamura does not teach a difficulty rating based on the driver’s skill but Kurahashi teaches the following: the information processing apparatus of claim 3, wherein the controller is configured to judge that the first vehicle driven by the driver cannot traverse the target node when a traversal difficulty representing a degree of difficulty when the first vehicle traverses the target node is equal to or greater than a predetermined degree of difficulty determined based on the driving skill information.  (Kurahashi, claim 3, J-PlatPat translation, "The driving difficulty determination device according to claim 2, wherein the determination unit determines the driving difficulty level based on a difference between a moving speed of the automatic driving vehicle and a moving speed of the manual driving vehicle whose driving skill of the driver driving the manual driving vehicle is equal to or higher than a predetermined value.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki and Nakamura with the difficult ratings of Kurahashi, since difficulty is often relative to a particular user and accounting for the driver’s individual skill more appropriately manages the difficulty overall and improves the user experience.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki as applied to claim 1 above, and further in view of Fukatsu et al. (JP 2017173107 A), hereinafter known as Fukatsu.
Ueda in view of Tsurumaki does not teach all of the elements in claim 10 but Fukatsu teaches the following: the information processing apparatus of claim 1, wherein the dimensional information for the first vehicle includes a full length, a full width, a diagonal length, a wheelbase, and/or a minimum turning radius of the first vehicle.  (Fukatsu, ¶[0033], J-PlatPat translation, "Further, the travel difficulty calculation unit 32 C acquires the specification information VI of the vehicle VE moving toward the destination, and calculates the travel difficulty level based on the link information LK and the specification information VI.  Specifically, the travel difficulty calculation unit 32 C calculates the travel difficulty level using any of the vehicle width (item 5), the vehicle height (item 6), the vehicle length (item 7), the vehicle weight (item 8), and the exhaust amount (power performance) (item 9) of the vehicle VE among the specification information SP as an index.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki with the dimensional information of Fukatsu, since this information better allows the machine to account for different clearance levels at different orientations of the vehicle.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsurumaki as applied to claim 1 above, and further in view of Uchida et al. (JP 2017138710 A), hereinafter known as Uchida.
Ueda in view of Tsurumaki does not explicitly teach the limitations of claim 11 but Uchida teaches the following: an information processing system comprising: a server configured to function as the information processing apparatus of claim 1; and a terminal apparatus configured to connect communicably to the server.  (Uchida, ¶[0013], J-PlatPat translation, "As shown in FIG. 1, the travel difficult section determination system 1 includes an in-vehicle terminal device 3 mounted on a vehicle V and a server device 5 capable of communicating with the in-vehicle terminal device 3. Preferably, the running difficult section determination system 1 includes an in-vehicle terminal device 3 mounted on a plurality of vehicles V, and a server device 5 capable of communicating with each of the plurality of in-vehicle terminal devices 3. The individual on-board terminal device 3 may be, for example, a device (e.g., an implantable terminal device) that is constantly mounted in a vehicle. The in-vehicle terminal device 3 and the server device 5 can communicate with each other via a communication network (e.g., Internet).")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Ueda in view of Tsurumaki with the server and terminal of Uchida, since the use of servers and terminal, in a client-server relationship, are a simple way to offload any difficult processing to a server while providing a responsive endpoint to the user, improving the user experience overall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurahashi et al. (JP 2019096186 A).
Miura et al. (JP 2010054354 A).
Miyahara et al. (JP 2008203160 A).
Nonomura (JP 2006184259 A).
Okamoto et al. (US 20190017840 A1).
Otake et al. (JP 2007093451 A).
Qian et al. (US 20170285650 A1).
Sugawara et al. (JP 2017049044 A).
Sugawara et al. (US 20170059345 A1).
Sugiura et al. (JP 2007122395 A).
Uchida (JP 2017181391 A).
Uchida (JP 2017181392 A).
Urata (JP 2013011450 A).
Wakamatsu et al. (JP 2009150821 A).
Wakiyama (JP 2010008268 A).
Yamanushi et al. (JP 2009115717 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/           Examiner, Art Unit 3667                                                                                                                                                                                             

/REDHWAN K MAWARI/           Primary Examiner, Art Unit 3667